Title: To Thomas Jefferson from Benjamin Henry Latrobe, 3 October 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Washington, Octr. 3d. 1807.
                        
                        B. Henry Latrobe presents his most respectful compliments to the President of the UStates, & begs to know
                            when he may wait upon him, or whether it is rather the wish of the President to come up to the Capitol when Mr Latrobe
                            may attend him.—
                        The Glass for the roof of the Capitol was brought up to the building this morning and will be begun to be put
                            on on Monday.—
                    